TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 3, 2019



                                       NO. 03-18-00278-CV


                                   Gerald McMillan, Appellant

                                                  v.

         Kary Aycock, Jerad Kolarik, and Little City Investments, LLC, Appellees




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on March 27, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment to reflect that appellant’s claims against appellees are

dismissed without prejudice. The Court affirms the judgment as modified. Appellant shall pay

all costs relating to this appeal, both in this Court and the court below.